DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and the species known in the art as 1438mzz or F12E in the reply filed on March 9, 2021 is acknowledged.  The traversal is on the ground(s) that restriction would require duplication of effort on the part of the Office and additional expense on the part of applicants.  This is not found persuasive because these are not criteria for restriction or non-restriction of a 371 application. The criterion is a lack of unity, which the examiner has argued based on the Y references cited in the PCT Search Report. Applicant’s further arguments traverse the propriety of a finding of lack of unity: Applicant argues that the systems as claimed require at least 50% of the recited compounds. This is not persuasive because no such limitation is present in claim 1. Applicant further argues that it is not clear how the restriction requirement applies to whether or not the recited compounds contain oxygen or nitrogen. There is no unity between compounds containing O or N and compounds not containing O or N because the latter lacks an inventive step over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: The Brief Description of the Drawings section is missing. Appropriate correction is required.

Information Disclosure Statement
The leading zeroes on the cited PG Publication documents have been omitted. These zeroes are an integral part of the documents’ citation numbers; their omission complicates retrieval of the documents by the Office and by the public. Applicant is requested to provide complete citations in the future.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al., US 2011/0315344 A1 in view of Tuma et al., US 2009/0269521 A1 and further in view of Minor, US 2008/0314073 A1. The Campbell reference discloses an interleaved, immersion cooling apparatus which includes a housing which at least partially surrounds and forms a sealed compartment about an electronic subsystem and a dielectric fluid disposed within the sealed compartment so that the electronic subsystem is immersed within the dielectric fluid (abstract). Multiple electronic components are immersed within the dielectric fluid. This results in direct immersion cooling of the electronic components of the electronic subsystem [0033]. The claimed working fluids are not disclosed. Tuma teaches thermal transfer articles which may be attached to heat generating devices. Devices so treated can be used in both single-phase and two-phase cooling systems [0006].   Tuma further teaches at [0030] that hydrofluoroolefins are useful in immersion cooling of such devices, but 1438mzz is not specifically mentioned. Minor teaches heat transfer systems which may be any .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.

The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761